IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT
                                              _______________

                                                No. 99-60060
                                              Summary Calendar
                                              _______________

                                         WENDALL TAYLOR,
                                                                 Claimant,
                                            JOSEPH G. ALBE,
                                                                 Petitioner,
                                                   VERSUS

      DIRECTOR, OFFICE OF WORKER’S COMPENSATION PROGRAMS,
              UNITED STATES DEPARTMENT OF LABOR,
                                                                 Respondent.
                                       _________________________

                                     Petition for Review of an Order of
                                         the Benefits Review Board
                                                  (98-0427)
                                      _________________________

                                               August 10, 1999

Before JOLLY, SMITH, and WIENER,
  Circuit Judges.                                                              I.
                                                            Wendall Taylor was injured in a work-
PER CURIAM:*                                             related fall on March 24, 1992, and filed an
                                                         administrative claim for benefits under the
                                                         LHWCA. While his claim was pending before
                                                         an administrative law judge (“ALJ”), he sued
   Joseph Albe seeks review of the amount of             for benefits pursuant to 33 U.S.C. § 905(b)
attorney’s fees awarded in connection with his           and the Jones Act, 42 U.S.C. § 688(a).
services provided for a claimant in litigation of
a claim under the Longshore and Harbor                      The ALJ awarded temporary total disability
Workers' Compensation Act, as amended,                   benefits from March 25, 1992, until March 25,
33 U.S.C. § 901 et seq. (“LHWCA”). Finding               1994. The employer was ordered to pay
no reversible error, we deny the petition for            compensation for temporary partial disability
review.                                                  benefits from March 22, 1994, until such time
                                                         as Taylor underwent surgery and recuperated.
                                                         The ALJ also ordered the employer to pay
        *
          Pursuant to 5TH CIR. R. 47.5, the court has    medical expenses. The ALJ awarded Taylor's
determined that this opinion should not be published     counsel, Albe, attorney’s fees of $32,572.50
and is not precedent except under the limited            for work performed before the ALJ.
circumstances set forth in 5TH CIR. R. 47.5.4.
   Albe then filed a fee petition with the              227 (1982), aff’d sub nom. Kahny v. OWCP,
district director, seeking a fee of $43,689.23,         729 F.2d 777 (5th Cir. 1984). A party
representing 258.75 hours at $150 per hour,             challenging a fee award bears the burden of
plus costs in the amount of $4,871.73, for a            showing that the award is arbitrary, capricious,
total of $43,689.23. Instead, the district              or an abuse of discretion. Corcoran v.
director awarded $23,021.25, representing               Preferred Stone Setting, 12 BRBS 201, 206-
154.475 hours at 150 hours, plus $4,871.73 in           207 (1980) (citations omitted).
costs.
                                                           Albe has not alleged that the BRB
   Albe appealed the district director’s award          committed any legal errors in affirming the
to the Benefits Review Board (“BRB”),                   district director’s decision. Furthermore, we
claiming that the district director had erred in        cannot say that the BRB’s affirmance is not
reducing much of his fee as excessive and               supported by substantial evidence. Albe has
duplicative. Conceding that the district                offered us no basis to conclude that it was
director correctly had eliminated fees for 12.8         arbitrary, capricious, or an abuse of discretion
hours of the award, Albe nonetheless urged              for t he district director to conclude that the
the BRB to restore an award totaling                    requirements for proof between an
$38,817.50. The BRB affirmed the district               administrative claim under the LHWCA and a
director’s decision, and Albe petitions for             federal lawsuit are different. He has not
review of the BRB's order.                              explained why the work he did on behalf of the
                                                        administrative claim required exactly the same
                        II.                             amount of time as did his work on the §
                       A.                               905(b) litigation.
    We review a decision of the BRB for errors
of law and for substantial evidence supporting             Therefore, we conclude that the BRB’s
it. New Thoughts Finishing Co. v. Chilton,              decision is supported by substantial evidence.
118 F.3d 1028, 1030 (5th Cir. 1997). The                The petition for review is DENIED.
BRB will not set aside a fee award unless the
challenging party shows the award to be
arbitrary, capricious, an abuse of discretion, or
not in accordance with the law. Muscella v.
Sun Shipbuilding Dry Dock Co., 16 BRBS
114, 115 (1984) (citations omitted).

                       B.
   Albe’s claim boils down to one argument:
The district director erred by reducing the
number of hours awarded by almost one-half
on the theory that half of Albe’s time should
be credited toward his § 905(b) litigation.
Albe argues that all of his depositions and
conferences with his client were necessary to
establish entitlement under the LHWCA. He
contends that the fact that this preparation also
benefited Taylor’s § 905(b) litigation does not
mean that half of the hours should not be
credited toward his administrative actions.

   An attorney is generally not entitled to
compensation under the LHWCA for services
performed in prosecuting a third-party claim.
Kahny v. Arrow Contractors, 15 BRBS 212,

                                                    2